The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 21-40 are pending for examination.
Double Patenting
The rejection of claims 21-27 and 39 on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,956,277 B2 in view of Haldenwang et al. (1995), is withdrawn in response to Applicant’s filing of a Terminal Disclaimer 10/12/2021.
Claim Rejections - 35 USC § 103
The rejection of claims 21-26 and 39 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldman et al. (WO2006/012366A2; IDS 11-16-2015) and Fox et al. (WO2007086898A2; IDS 11-16-2015), and further in view of Haldenwang (1995), is withdrawn in response to Applicant’s amendment to the claims filed 03/10/2022. (It is noted that claim 39 should have been included in the statement of this rejection in the Office Action of 12/24/2021).
Claim Rejections - 35 USC § 112
The rejection of claim 27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the prior Office Action is withdrawn in response to Applicant’s amendment to the claims filed 03/10/2022.
Allowable Subject Matter
Claims 21-40 are allowable over the prior art searched.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699